IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                               NO. 2015-CA-01613-COA

IN THE MATTER OF THE ESTATE OF JAMES                                     APPELLANTS
J. CHANEY, JR., DECEASED: LILLIAN HUNT
CHANEY, INDIVIDUALLY AND AS
EXECUTRIX, AND ALICE ANN CHANEY A/K/A
ALICE ANN CHANEY MCCLEOD

v.

JOSEPHINE CHANEY                                                            APPELLEE

DATE OF JUDGMENT:                         06/16/2015
TRIAL JUDGE:                              HON. MITCHELL M. LUNDY JR.
COURT FROM WHICH APPEALED:                DESOTO COUNTY CHANCERY COURT
ATTORNEYS FOR APPELLANTS:                 J. WALKER SIMS
                                          FRED M. RIDOLPHI JR.
ATTORNEY FOR APPELLEE:                    DANIEL OWEN LOFTON
NATURE OF THE CASE:                       CIVIL - WILLS, TRUSTS, AND ESTATES
TRIAL COURT DISPOSITION:                  FOUND LAST WILL AND TESTAMENT OF
                                          JAMES J. CHANEY JR. REVOKED BY
                                          IMPLICATION; GRANTED MOTION TO
                                          TRANSFER REAL PROPERTY OUT OF
                                          TESTATE ESTATE IN FAVOR OF
                                          APPELLEE
DISPOSITION:                              AFFIRMED: 05/16/2017
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE GRIFFIS, P.J., ISHEE AND GREENLEE, JJ.

       GRIFFIS, P.J., FOR THE COURT:

¶1.    This appeal comes from the probate of the estate of James J. Chaney Jr. During

probate proceedings, a dispute arose as to whether James’s last will and testament had been

revoked by a subsequent divorce and property-settlement agreement. In the dispute, James’s

ex-wife and daughter claimed rights to real property located in Tennessee. James’s widow
moved the court to transfer the real property out of the testate estate. The chancellor

determined that the will had been revoked by implication and granted the motion for transfer,

which led to the real property’s distribution under the laws of intestacy. We find no error and

affirm.

                           FACTS AND PROCEDURAL HISTORY

¶2.       James executed his last will and testament on June 5, 1962. At that time, he was

married to Lillian Hunt Chaney. The will devised farmland, located in Crockett County,

Tennessee, to Lillian. James and Lillian had one child, Alice Ann Chaney.

¶3.       James and Lillian were divorced on May 5, 1969. They executed a joint property-

settlement agreement, and in it, they agreed that Lillian would “relinquish any right or claim

to the farm in Crockett [County], Tennessee.”

¶4.       On December 13, 1971, James married Josephine Chaney. James and Josephine

moved from Memphis, Tennessee, to Olive Branch, Mississippi, where they lived until

James’s death on September 2, 2011. No children were born of this marriage, and James had

only one child – Alice.

¶5.       On June 22, 2012, Lillian filed a petition to admit James’s purported will to probate

in the Chancery Court of DeSoto County, Mississippi. Josephine contested the validity of

the will and moved to transfer the farmland out of the testate estate. After a hearing on the

motion, the chancellor issued an opinion, where he applied the factors of Rasco v. Estate of

Rasco, 501 So. 2d 421 (Miss. 1987), and found that the will was revoked by implication.

¶6.       Lillian and Alice filed a posttrial motion to amend the judgment, to amend findings



                                                2
of fact, and for reconsideration or a new trial. The motion was denied. Lillian and Alice

then filed their notice of appeal, and this case was deflected to this Court. This appeal

considers two issues – whether the Chancery Court of DeSoto County lacked subject-matter

jurisdiction over the real property, and whether the chancellor erred when he ruled the will

was revoked by implication.

                                  STANDARD OF REVIEW

¶7.    “Subject matter jurisdiction is a question of law subject to de novo review.” Wiggins

v. Perry, 989 So. 2d 419, 428 (¶1) (Miss. Ct. App. 2008). “In those instances where there

is a conflict in the evidence, it is the chancellor’s duty, sitting as [the fact-finder], to assess

the evidence and determine what weight and worth to give it.” Hinders v. Hinders, 828 So.
2d 1235, 1244 (¶28) (Miss. 2002) (citation omitted). “So long as there is substantial

evidence in the record that, if found credible by the chancellor, would provide support for

the chancellor’s decision, this court may not intercede simply to substitute our collective

opinion for that of the chancellor.” Id. (citing Bower v. Bower, 758 So. 2d 405, 412 (¶33)

(Miss. 2000)).

                                          ANALYSIS

       I.      Subject-Matter Jurisdiction

¶8.    Lillian and Alice argue that the Chancery Court of DeSoto County lacked subject-

matter jurisdiction to grant Josephine’s motion to remove the real property, located in

Crockett County, Tennessee, from the testate estate. They claim that Mississippi courts have

no jurisdiction over the subject matter of a suit where title to land in another state is

contested. They also contend that there was an ancillary probate of James’s will pending in

                                                3
the Chancery Court of Crockett County, Tennessee. Lillian and Alice urge this Court to

vacate the chancellor’s order for lack of subject-matter jurisdiction over the Tennessee real

property.

¶9.    The Mississippi Supreme Court has defined subject-matter jurisdiction as “the power

of the court to hear and determine cases in the general class to which the particular case

belongs.” In re Will of Case, 246 Miss. 750, 150 So. 2d 148 (1963). Under Mississippi law,

“[t]he chancery court [has] full jurisdiction in . . . testamentary [matters].” Miss. Const. art.

6, § 159(c). Moreover, a chancellor has discretion “to determine any question arising in the

administration of the estate or trust, including questions of construction of wills and other

writings.” M.R.C.P. 57(b)(3)(C).

¶10.   Lillian invoked the subject-matter jurisdiction of the Chancery Court of DeSoto

County when she sought the admission of James’s will to probate. It appears that Lillian’s

ownership interest in the Crockett County, Tennessee property would stand only if the will

was accepted into probate, determined to be the valid last will and testament of James, and

enforced as such. Otherwise, Lillian has no claim to the Tennessee property.

¶11.   At his death, James was a resident of DeSoto County. Lillian offered his will for

probate as the last will and testament of a Mississippi resident. There was no issue over

James’s domicile. We find that the chancellor had jurisdiction over this testamentary matter.

¶12.   In addition, Josephine’s motion to sever the property from the testate estate was

brought before the court as a request for a declaratory judgment. Pursuant to Rule 57 of the

Mississippi Rules of Civil Procedure, “[t]he court may refuse to render or enter a declaratory

judgment where such judgment, if entered, would not terminate the uncertainty or

                                               4
controversy giving rise to the proceeding.” M.R.C.P. 57(a) (emphasis added). Here, the

chancellor, in his discretion, granted Josephine’s motion for a declaratory judgment and

rendered a finding that the will was revoked by implication.

¶13.   The chancellor’s simultaneous grant of a declaratory judgment on the motion and

entry of a final judgment, as to the validity of James’s will, terminated the controversy

surrounding James’s estate. After a hearing on the merits, a thorough review of the facts, and

an application of the Rasco factors, the chancellor issued his opinion that James intended to

revoke his predivorce will. The chancellor entered a final judgment based on his opinion.

Upon review, we find there was substantial evidence to support the chancellor’s decision.

This Court cannot find reversible error based on this challenge to the DeSoto County

Chancery Court’s subject-matter jurisdiction. Therefore, we find subject-matter jurisdiction

was proper.

       II.    Revocation of the Will by Implication

¶14.   Lillian and Alice next argue that the chancellor erred when he found that James’s will

was revoked by implication. They contend the terms of the property-settlement agreement

should not be read in conjunction with the will. Further, they argue that Josephine failed to

present proof that demonstrated “clear and unequivocal evidence” of James’s intent to revoke

the will and his prior devise of the farmland to Lillian.

¶15.   Under Mississippi law, “[a] devise so made, or any clause thereof, shall not be

revocable [except] by the testator . . . destroying, canceling, or obliterating the [will], or

causing it to be done in his or her presence, or by subsequent will, codicil, or declaration, in

writing . . . .” Miss. Code Ann. § 91-5-3 (Rev. 2013). In Rasco, the supreme court

                                               5
recognized that a will may be revoked by various circumstances, not specified within the

statute. Rasco, 501 So. 2d at 423 (citations omitted). However, the supreme court “declined

to adopt a rule of automatic revocation” in instances where a predivorce will and a

subsequent property-settlement agreement are in conflict. Hinders, 828 So. 2d at 1235 (¶1).

Rather, the supreme court held that “a divorce with a property settlement agreement would

not operate to impliedly revoke a will unless the settlement evidenced the testator’s intent to

[revoke the will].” Rasco, 501 So. 2d at 423.

¶16.   When presented with this issue, a chancellor should “question . . . whether the testator

intended . . . [the] settlement [to] operate as . . . an ademption of a prior-created [will] and

release the [former] spouse of all rights [to] the [decedent’s] estate.” Id. Further,“[a]ny

document presented as a subsequent declaration must reveal by ‘clear and unequivocal’

evidence, an intention to revoke the will.” Id. at 424. In its analysis, the supreme court

incorporated the Tennessee Supreme Court’s ruling, which provided: “[G]enerally a divorce

accompanied by a property settlement agreement[,] which is fully carried out according to

its terms[,] should have the effect of revoking a prior will in favor of a former spouse,

especially where the parties thereafter ‘sever all ties.’” Id. (quoting In re Estate of Perigen,

653 S.W.2d 717, 720 (Tenn. 1983)).

¶17.   Here, the chancellor applied the factors in Rasco. He “look[ed] to the facts and

circumstances of [this] particular case, the terms of the [w]ill itself, the divorce decree and

the property settlement, and the conduct of the parties,” and based his findings accordingly.

Rasco, 501 So. 2d at 424. The chancellor, as the fact-finder, determined that the express

terms of the will and the provisions of the property-settlement agreement were inconsistent.

                                               6
In his will, James declared: (1) that he was married; (2) that his wife’s name was Lillian Hunt

Chaney; and (3) that he devised to his wife, Lillian Hunt Chaney, all of his estate, both real

and personal, which he owned at the time of his death. The chancellor found that James and

Lillian divorced and executed a property-settlement agreement at least forty years prior to

James’s death. By the express terms of the property-settlement agreement, Lillian forfeited

her interest in the Crockett County farmland. The chancellor further determined that after

the divorce, James and Lillian never resided together as husband and wife, and James

remained married to Josephine, until the time of his death.

¶18.   Thus, the chancellor’s finding that the subsequent property-settlement agreement

satisfied the requirements of section 91-5-3, as a “subsequent declaration [to the will]

reveal[ed] the clear and unequivocal intention” of James to revoke his predivorce will and

divest Lillian of any interest in the farmland. See Miss. Code Ann. § 91-5-3.

¶19.   The terms of the property-settlement agreement were unambiguous.               Lillian, in

exchange for consideration, relinquished any interest in the Tennessee farmland. With both

James’s and Lillian’s signatures affixed to the document, James’s intention to remain the sole

owner of the real property is apparent. Further, the agreement, executed more than forty

years before the will’s probate, had been in effect without any contention from Lillian and

Alice, until after James’s death.

¶20.   Moreover, James executed his will in 1962 and entered into the property-settlement

agreement in 1969, and with nearly four decades between the settlement agreement and his

death, he maintained no contact with Lillian. Likewise, after the settlement agreement,

Lillian had no further ties to the property. Thus, it is unlikely that James intended for his ex-

                                               7
wife to inherit property that she agreed to forfeit some forty years prior. The property-

settlement agreement speaks for itself, and James’s intentions are clear.

¶21.   The claim that James failed to satisfy the terms of the property-settlement agreement

is not enough to find that the subsequent declaration is not binding. Whether James failed

to make child-support payments or maintain insurance for his then minor child has no present

effect on the Court’s analysis. James’s daughter was seven years old when the settlement

agreement was executed, and more than thirty years passed between the settlement agreement

and the date of James’s death. It can still be determined that the parties severed ties many

years before this action.

¶22.   The chancellor correctly found that the parties intended to settle any and all property

rights against each other and that James “acted by implication and intent” to void the

previous bequests. Rasco, 501 So. 2d at 423. The chancellor viewed the will and the

property-settlement agreement “in light of the surrounding circumstances” and found “clear

and unequivocal” evidence that James intended to revoke his will. Hinders, 828 So. 2d at

1240 (¶15). Here, proof of intent is known based on the reference to the farmland and

James’s specificity as to Lillian’s relinquishment of her interest. In exchange for later claims

against the property, James offered consideration, and Lillian agreed. Lillian cannot now

renege and revive her interest.

¶23.   We find that the chancery court’s judgment was supported by substantial evidence.

The chancellor did not err in finding that James’s will was revoked by implication. We

affirm the chancellor’s findings.

¶24.   THE JUDGMENT OF THE DESOTO COUNTY CHANCERY COURT IS

                                               8
AFFIRMED. ALL COSTS OF THIS APPEAL ARE ASSESSED TO THE
APPELLANTS.

    LEE, C.J., IRVING, P.J., BARNES, ISHEE, CARLTON, FAIR, WILSON,
GREENLEE AND WESTBROOKS, JJ., CONCUR.




                                9